Citation Nr: 1409124	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for urethritis for the period prior to November 2, 2009.

3.  Entitlement to an increased rating for sinusitis with rhinitis, evaluated as noncompensable for the period prior to October 19, 2012, and as 10 percent disabling for the period since that date.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board videoconference hearing from the RO in May 2012.  A transcript of the hearing has been associated with the record.

In an October 5, 2012 decision, the Board denied service connection for PTSD, denied entitlement to a compensable rating for urethritis for the period prior to November 2, 2009, and denied entitlement to a rating in excess of 40 percent for urethritis for the period from November 2, 2009.  The Board remanded the issue of entitlement to a compensable rating for sinusitis.

The Veteran appealed the October 2012 Board decision to the Court, and in a July 2013 Order, the Court granted a Joint Motion for Partial Remand filed by the parties, and vacated the Board's decision only as to the denial of service connection for PTSD, and the denial of a compensable rating for urethritis for the period prior to November 2, 2009.  The case was thereafter returned to the Board.

While the case was in remand status, the RO increased the evaluation assigned the Veteran's sinusitis to 10 percent, effective October 19, 2012.  In June 2013, VA informed the Veteran that it was recertifying the sinusitis issue to the Board.

Following remand of the case from the Court to the Board, the representative submitted additional medical records pertaining to the psychiatric disorder at issue; he waived the Veteran's right to initial RO consideration of this evidence.

The record shows that the Veteran has raised the issues of service connection on a secondary basis for impotence, bronchitis, and gastroesophageal reflux disease.  These matters are referred to the Agency of Original Jurisdiction for appropriate action.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 28, 2008, the Veteran's urethritis was not manifested by nocturia at least twice each night; a daytime voiding interval of three hours or less; by marked obstructive symptomatology; by the requirement for the use of absorbent materials; or by urinary tract infections requiring long-term drug therapy, at least one hospitalization per year, or the requirement for intermittent intensive management.

2.  For the period from April 28, 2008, to July 28, 2009, the Veteran's urethritis was manifested by nocturia twice each night, but not by a daytime voiding interval of between one and two hours or less; by urinary retention requiring catheterization; by the requirement to wear absorbent materials; or by recurrent symptomatic infection requiring drainage/frequent hospitalization, or continuous intensive management.
 
3.  For the period from July 29, 2009, the Veteran's urethritis was manifested by nocturia of at least 5 times each night, but not by urinary leakage requiring an appliance or the need to change absorbent materials more than 4 times each day.

4.  For the period prior to October 19, 2012, the Veteran's sinusitis with rhinitis was manifested by three to six episodes per year of non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, but not by at least three incapacitating episodes or by a history of radical surgery or nasal polyps.
 
5.  For the period since October 19, 2012, the Veteran's sinusitis with rhinitis is not manifested by more than six non-incapacitating episodes of sinusitis, by at least three incapacitating episodes of sinusitis, by a history of radical surgery; or by nasal polyps.
 .

CONCLUSIONS OF LAW

1.  For the period prior to April 28, 2008, the criteria for a compensable evaluation for urethritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2013). 

2.  For the period from April 28, 2008 to July 28, 2009, the criteria for a 10 percent rating, but not higher, for urethritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2013). 

3.  For the period from July 29, 2009, the criteria for a 40 percent rating, but not higher, for urethritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2013). 

4.  For the period prior to October 19, 2012, the criteria for a 10 percent rating, but not higher, for sinusitis with rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6514, 6522 (2013). 

5.  For the period from October 19, 2012 the criteria for a rating in excess of 10 percent for sinusitis with rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6514, 6522 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record shows that 38 U.S.C.A. § 5103(a)-compliant notice was sent in November 2007 and February 2009 letters.  The Board finds that the correspondences collectively provided the Veteran with the due process to which he is entitled.  The Board notes that although complete notice was not issued prior to the August 2008 adverse determination on appeal, VA rectified any notice timing error by readjudicating the claim in supplemental statements of the case following the provision of the 2009 notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A (West 2002).  The record also reflects that the Veteran was afforded examinations in connection with his claims on several occasions.  As to the adequacy of the medical examinations in this case, neither the Veteran nor his representative has identified any deficiencies in the examination reports, and the Board has not discerned any inadequacies in those reports. 

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Disability Rating Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected urethritis and sinusitis with rhinitis.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The AOJ in this case has assigned staged ratings for both the sinusitis and the urethritis disorders.

A.  Urethritis

Factual background

Service connection for urethritis was granted in a February 2000 rating decision; the disorder was evaluated as noncompensably disabling.  In May 2007, the Veteran requested an increased rating for the disorder.  In January 2012, and during the pendency of this appeal, the rating assigned the disorder was increased to 40 percent, effective November 2, 2009.  As noted in the Introduction, the only period at issue is that for the period prior to November 2, 2009.  

In his May 2007 claim, the Veteran mentioned his history of urethral stricture, but did not mention any urinary frequency.

VA treatment records covering the period from 2005 through 2013 document that in January 2007, the Veteran denied any symptoms of urinary frequency; he also denied dysuria, nocturia, urgency or incontinence.  In October 2007, he denied urinary symptoms, but reported a history of urethral stricture.  An April 28, 2008, entry records his report of experiencing nocturia 1 to 2 times each night.  In March 2009, he reported a flare-up of urethritis, manifested by pain.  A July 15, 2009, entry documents his report of urinary hesitancy and urinary retention; he did not mention urinary frequency.  An August 2009 entry noted his history of urethral stricture, yearly urinary tract infections and slow urinary stream; he reported experiencing nocturia every hour.  At a November 2009 consultation, the Veteran reported that he awakened once an hour to urinate, and had a weak stream.  The clinician determined that an earlier retrograde urethrocystogram in August 2009 was not consistent with stricture.  At the November 2009 consultation, the Veteran also reported experiencing a urinary tract infection.  Records for April 2011 document that he was prescribed protective undergarment to be used four times a day as needed.

The Veteran attended a VA genitourinary examination in December 2007.  He reported that the initial manifestations of his urethritis involved difficulty urinating with recurrent urinary tract infections, but he denied any current treatment, any leakage problems, or any other urinary symptoms.  As to the history of recurrent urinary tract infections, the Veteran denied any recent hospitalizations, any requirement for drainage in the prior year, any history of intensive management, any history of obstructed voiding, and any history of renal involvement.  He estimated that he was under antibiotic treatment for urinary tract infections for less than 30 days during the prior year.  Physical examination disclosed the presence of a normal bladder and urethra.  Urinalysis was normal.  The examiner concluded that the urethritis did not cause significant occupational effects, and that its impact on activities of daily living ranged from none to moderate.

On a VA Form 9 received on July 29, 2009, the Veteran contended that he did not deny any symptoms, as reported by the December 2007 examiner.  He stated that he experienced leakage, and an abnormal urine flow.  He indicated that he had to urinate 10 to 12 times each night.  

At a November 2011 VA examination, the Veteran reported that he now wore diapers that he changed 3 to 4 times each day for incontinence.  He also reported using antibiotics every three, four, or five months for infections.  He explained that his daytime voiding interval was almost every hour, and that his nighttime voiding interval was every 2 hours.  He denied requiring a catheter.  He explained that he was independent in his activities of daily living.  An ultrasound of his bladder was unremarkable, except for incomplete emptying.  

At his Board hearing, the Veteran testified that he sometimes could not pass urine.

Analysis

The Veteran's disability has been evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7518, which provides the rating criteria for stricture of urethra.  That diagnostic code in turn requires rating the disability as voiding dysfunction under 38 C.F.R. § 4.115a.  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  

As to urine leakage, a 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is assigned for disability requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

As to urinary frequency, a 40 percent evaluation is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent evaluation requires daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a.

As to obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation requires marked obstructive symptomatology with any one or combination of: post void residuals greater than 150 cubic centimeters; uroflowmetry markedly diminished peak flow rate (less than 10 cubic centimeters/second); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two to three months.  A noncompensable evaluation is assignable for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  38 C.F.R. § 4.115a.

A potentially applicable diagnostic code in this case is that for urinary tract infection under 38 C.F.R. § 4.115a.  The relevant criteria provide for a 10 percent evaluation where urinary tract infections require long-term drug therapy, one to two hospitalizations per year and/or require intermittent intensive management.  A 30 percent evaluation requires recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than twice a year), and/or requiring continuous intensive management.

The record reflects that from the date of the Veteran's claim for increase in May 2007 (and even prior to that date), the lay and medical evidence on file did not reference the presence of any urinary frequency until April 28, 2008.  In fact, VA treatment records for 2007 and the early part of 2008 do not mention any pertinent genitourinary complaints, aside from a history of urethral stricture, and certainly do not reference any urinary frequency.  At his December 2007 VA examination, the Veteran reported a remote history of difficulty urinating with recurrent urinary tract infections, but he denied any current treatment, any leakage problems, or any other urinary symptoms.  He also denied any recent hospitalizations, drainage, or history of intensive management as to urinary tract infections, and denied any obstructed voiding or history of renal involvement.  He estimated using antibiotics for less than 30 days for urinary tract infections over the prior year.

The Board notes that, approximately two years after the examination, the Veteran alleged that he did tell the examiner of urinary complaints, suggesting that the examiner decided to hide this fact.  The Board finds no reason to doubt that the examiner performed his job correctly when examining the Veteran, including accurately recording the Veteran's genitourinary complaints or lack thereof.  The Board further finds the Veteran's late account of the examination to be further undermined by contemporaneous VA treatment records which also do not record any pertinent genitourinary complaints.  The Board finds the Veteran's assertion that he was experiencing urinary frequency prior to April 2008, and that he reported such to the December 2007 examiner, to lack credibility.

Given the absence of any reference by the Veteran or the medical records of the need to urinate at least every two hours during the day, or awakening to void at least twice at night prior to April 28, 2008, the Board concludes that a compensable evaluation for urethritis under the criteria for the voiding dysfunction of urinary frequency were not met for that period.

The Board notes that, prior to April 28, 2008, the evidence, medical or otherwise, did not even remotely suggest that the Veteran required the wearing of absorbent materials or the use of an appliance.  Nor did the evidence show marked obstructive symptomatology or the need for catheterization.  The VA treatment records prior to April 2008 do not indicate that the Veteran had post void residuals greater than 150 cubic centimeters, a markedly diminished peak flow rate, recurrent urinary tract infections, or the need for periodic dilatation.  When examined in December 2007, the Veteran denied any recent (namely, over the prior year), urinary symptoms or catheterization.  The Board consequently finds that a compensable rating for urine leakage or obstructive voiding prior to April 2008 was not warranted.  

The Board has also considered whether a compensable evaluation was warranted for urinary tract infection, but notes that the record prior to April 2008 did not document urinary tract infections, and certainly not any such infections requiring long-term drug therapy, hospitalizations, or the need for intensive management.  A compensable rating for urinary tract infections was not warranted.

On April 28, 2008, the Veteran reported to his treating clinicians that he had nocturia once or twice each night.  This was the first reference in the records on file to urinary frequency.  The Board finds it noteworthy that the Veteran did not repeat those complaints to his treating clinicians for almost a year, until he informed VA that his nocturia had increased dramatically to 10 to 12 times each night.  Interestingly, by the time of his November 2011 VA examination, his nocturia had diminished to about 4 times each night.  

Nevertheless, the Board will resolve reasonable doubt in the Veteran's favor, and finds that for the period from April 28, 2008 to July 29, 2009, the Veteran is entitled to a 10 percent evaluation for urinary frequency involving nocturia two times per night.  The Board notes that prior to July 2009, there is no evidence that the nocturia was more frequent than twice per night.  A rating greater than 10 percent for that period on the basis of urinary frequency is not warranted.

For the period from April 28, 2008 to July 28, 2009, none of the lay or medical evidence suggests the Veteran required the use of absorbent materials or an appliance for leakage.  Nor do the records document the need for catheterization or the need for hospitalization or continuous intensive management of urinary tract infections.  An evaluation in excess of 10 percent for that period is not warranted.

On his VA Form 9 submitted on July 29, 2009, the Veteran contended that he experienced nocturia at the rate of 10 to 12 times each night.  The RO eventually assigned a 40 percent evaluation based on urine leakage, but only effective November 2, 2009.  Although the Board has concerns over the credibility of the Veteran's account of his urinary frequency, the Board finds that his July 2009 statement establishes that he had urinary frequency involving awakening to void at least five times each night.  Accordingly, the Board finds that the Veteran is entitled to assignment of a 40 percent rating for the period from July 29, 2009.

As to a rating in excess of 40 percent for that period, the Board points out that 40 percent is the maximum evaluation assignable for urinary frequency, and exceeds the maximum evaluation assignable for obstructed voiding or urinary tract infections.  Although a higher rating of 60 percent is available for urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times each day, the evidence does not show, and the Veteran does not contend, that the Veteran requires the use of an appliance or the need to change his absorbent materials more than 4 times in a day.  Consequently, a rating higher than 40 percent is not warranted.

The Board notes that the criteria for evaluating a disorder under urinary tract infections specifies that any evident poor renal function is to be rated as renal dysfunction.  For the entire period at issue, the only references to renal function indicate that no renal impairment is present.  

The Board lastly notes that the evidence of record does not support a rating higher than those discussed in the above analysis, during any period involved in this appeal.

The Board accordingly finds that the Veteran is not entitled to a compensable rating for urethritis for the period prior to April 28, 2008, but is entitled to a 10 percent evaluation for the period from April 28, 2008 to July 28, 2009, and to a 40 percent evaluation for the period from July 29, 2009.


B.  Sinusitis

Factual background

A February 2000 rating decision granted service connection for sinusitis with rhinitis, assigning a noncompensable evaluation.  The Veteran submitted the instant claim for an increased rating in May 2007.  In May 2013, the evaluation assigned the disorder was increased to 10 percent, effective October 19, 2012.

On file are VA treatment records covering the period from 2005 through 2013. 
A January 2007 entry notes that the Veteran denied any postnasal drip or frequent colds.  A July 2007 physical examination disclosed the absence of sinus congestion or drainage.  In September 2007, he reported seasonal allergies, but denied headaches.  In October 2007, he reported experiencing sinus problems.  A May 2008 entry notes complaints of sinus problems involving yellowish discharge with specks of blood and sinus swelling; physical examination was negative for sinus congestion or drainage, but he was given a 10-day course of antibiotics.  Entries for January and April 2009 document complaints of headaches and facial pain.  In July 2009, he reported a history of recurrent sinus infections, and reported that his current infection involved nasal drainage and sinus tenderness without headaches; physical examination was unremarkable, but he was prescribed a 2-week course of antibiotics.  In September 2009 he reported a 7 to 10 day-history of sinus congestion and pain with thick yellow nasal secretions; physical examination showed swollen nasal turbinates and sinus tenderness.  A November 2009 computed tomography of the sinuses showed minimal chronic parasinusitis, with slight deviated nasal septum.

The Veteran attended a VA examination in December 2007, at which time he reported using an inhaler for breathing problems.  He denied any history of facial surgery.  He reported experiencing perennial nasal allergies and sinusitis, with no history of incapacitating episodes.  He reported experiencing greater than 6 non-incapacitating episodes per year, with accompanying sinus pain and headaches.  His current symptoms included congestion, sinus pain and daily headaches.  Physical examination disclosed the absence of any indication of sinus disease.  There were no signs of nasal obstruction, no nasal polyps and no septal deviation.  X-ray studies showed post-inflammatory changes manifested by mucosal thickening in the right maxillary antra.  The examiner concluded that there were no significant occupational effects of the sinusitis with rhinitis, and assessed the impact of the disorder on the Veteran's activities of daily living as moderate to prevents.

On his July 2009 VA Form 9, the Veteran indicated that he had been treated 3 to 4 times for recurrent sinus infections, and that he experiences facial swelling and pain.  He indicated that he also experienced excessive mucous, and blockage at night.  

The Veteran attended a VA examination in November 2011.  He reported a two to three-month history of continuous antibiotics use for rhinitis and sinusitis with swelling and yellowish discharge.  He indicated that his sinusitis recurred every two to three months.  He denied any history of surgery.  He reported experiencing headaches when his sinusitis would worsen.  X-ray studies of his sinuses showed probable chronic mild sinusitis.

At his Board hearing, he reported experiencing sinus infections every two or three months, with yellow discharge and headaches.  He indicated that he experienced sinus pain.  

At his October 2012 VA examination, the examiner noted that the Veteran had sinusitis and rhinitis.  The Veteran reported that the sinusitis was near constant, requiring 5 to 6 episodes of short-term antibiotic treatment in the past year; the Veteran indicated that he had just completed a 4-month treatment course with antibiotics.  He reported experiencing headaches, pain and tenderness of his sinuses, and purulent discharge or crusting.  He reported having a total of 6 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past year, and 1 incapacitating episode in the past year requiring prolonged antibiotic treatment.  He denied any history of sinus surgery.  The examiner noted that the Veteran had a greater than 50-percent obstruction of the nasal passage on both sides due to rhinitis, and complete obstruction on one side.  The Veteran did not have nasal polyps.  The examiner concluded that the Veteran's disorder did not impact on his ability to work.

Analysis

The Veteran's sinusitis with rhinitis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Under that Code, a noncompensable evaluation is warranted for sinusitis detected by X-ray only.  A 10 percent evaluation requires one to two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A 30 percent evaluation requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A 50 percent evaluation is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514.  

A 10 percent evaluation is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation requires nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The evidence on file for the period prior to October 19, 2012 clearly shows that the Veteran has experienced an average of between three and six non-incapacitating episodes per year of sinusitis, accompanied at times by headaches and sinus pain.  The Board consequently finds that the criteria for assignment of a 10 percent evaluation for the sinusitis with rhinitis for the period prior to October 19, 2012 have been met.

With respect to whether an evaluation in excess of 10 percent is warranted for any period involved in the claim for an increased rating, the records shows that the Veteran's sinusitis with rhinitis has not been productive of more than one incapacitating episode per year.  The treatment records show that the typical length of antibiotic treatment for each episode is no more than two weeks.  Although in recent years, the Veteran has contended that his sinusitis is near continuous and requires four months of antibiotic therapy each episode, the treatment records do not support his account of such intensive treatment of his sinusitis.  The records otherwise do not suggest that he experiences at least three incapacitating episodes in a year.

The disorder is characterized more by the non-incapacitating episodes, which the evidence as a whole shows occurs no more than 6 times each year.  The only reference in the record to more than 6 non-incapacitating episodes occurring in a year is in the report of the December 2007 examination.  Although the Veteran reported such frequency of episodes at the time, the contemporaneous treatment records do not support his account.  Instead, the records from 2007 through 2009 document approximately three episodes per year.  On later examinations, the Veteran indicated that he experiences episodes of sinusitis as frequently as every two to three months, which is equivalent to six or four times each year.  Given that the record as a whole, including VA treatment records which document precisely when he is prescribed the antibiotics to treat his sinusitis episodes, show that he experiences between three and six non-incapacitating episodes each year, and no more than one incapacitating episode each year, and as the record does not suggest he has undergone radical surgery of his sinuses, the Board finds that the criteria for an evaluation in excess of 10 percent for sinusitis have not been met.

The Board notes that for a rating higher than 10 percent on the basis of allergic rhinitis, the record must show nasal polyps.  The evidence does not establish the presence of nasal polyps, and the Veteran does not otherwise contend that he has such polyps.

The Board lastly notes that the evidence of record does not support a rating higher than those discussed in the above analysis.

Accordingly, the Board finds that the Veteran is entitled to a 10 percent evaluation, but not higher, for the entire period involved in his claim.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and disability level described by the Veteran and examiners as to the urethritis and sinusitis with rhinitis are adequately contemplated by the schedular criteria.  The schedular criteria for urethritis, including the criteria for urinary tract infections, contemplate precisely the Veteran's reported symptoms of urinary frequency, urinary blockage, urinary leakage and urinary tract infections.  The rating criteria require assigning an evaluation based on the predominant disability picture, and although not every voiding dysfunction criteria specifically includes all of the Veteran's urinary symptoms, the structure of the voiding dysfunction criteria, by requiring consideration of the symptoms and then choosing the predominant symptomatology for rating purposes, effectively contemplates all the urinary dysfunctions.  The Veteran has not expressed or shown urinary symptoms which fall outside of those contemplated by the voiding dysfunction rating criteria.

As for the sinusitis with rhinitis, the Veteran's reported symptoms are contemplated by the relevant rating criteria.  The Veteran reports sinus infections requiring antibiotics, along with headaches, facial pain, and purulent discharge or crusting.  He also was found to have obstruction in both nasal passageways.  Each of these symptoms is contemplated by the rating criteria.  

Ultimately, the Veteran does not describe any effects of his urethritis or sinusitis with rhinitis which take those disabilities outside of the symptoms contemplated in the rating criteria.  Consequently, referral for extraschedular consideration is not warranted.

In sum, the schedular rating criteria contemplate the symptoms associated with the urethritis and sinusitis with rhinitis.  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to a compensable disability evaluation for urethritis for the period prior to April 28, 2008, is denied.

Entitlement to a 10 percent disability evaluation, but not higher, for urethritis for the period from April 28, 2008, to July 28, 2009, is granted.

Entitlement to a 40 percent disability evaluation, but not higher, for urethritis for the period from July 29, 2009, is granted.

Entitlement to a 10 percent evaluation, but not higher, for sinusitis with rhinitis for the period prior to October 19, 2012, is granted, subject to the provisions pertaining to monetary benefits.

Entitlement to a rating in excess of 10 percent for sinusitis with rhinitis for the period from October 19, 2012, is denied.


REMAND

The parties to the Joint Motion for Partial Remand effectively determined that, with respect to the portion of the PTSD claim based on allegations of personal assault, VA provided the Veteran with inadequate notice.  The parties determined that VA did not advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish such evidence or advise VA of potential sources of such evidence.

The parties to the Joint Motion for Partial Remand also took issue with the Board's determination that a VA examination was not necessary.  The parties asserted that 38 C.F.R. § 3.304(f)(5) permits medical opinion evidence to corroborate an in-service stressor in cases of PTSD caused by a personal assault.  The parties then pointed to two opinions indicating that the Veteran's PTSD was caused by his alleged personal assaults.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran and his representative with notice which complies with 38 U.S.C.A. § 5103(a), and which is tailored to a claim for PTSD based on personal assault.  The letter must specifically advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and that he will be allowed the opportunity to furnish such evidence or advise VA of potential sources of such evidence.

2. After completion of the above (and allowing a reasonable amount of time for the Veteran to submit any additional evidence or for the AOJ to obtain any identified records), schedule the Veteran for a VA psychiatric examination. 

The AOJ should identify for the examiner any stressors which have been verified.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. 

The examiner should examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV. If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether, based on his or examination of the Veteran, it is at least as likely as not that the Veteran experienced personal assaults in service as claimed, and, if so, whether those personal assaults resulted in PTSD. 

If the examiner diagnoses an acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the disorder is related to the Veteran's period of active military service. 

A thorough explanation for any opinion offered must be provided.

3.  The AOJ should then re-adjudicate the issue remaining on appeal.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


